Exhibit 10(b) Execution Copy FIRST AMENDMENT This FIRST AMENDMENT dated as of June , 2008 (this “First Amendment”) to the AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 29, 2007 (the “Credit Agreement”) among TRUNKLINE LNG HOLDINGS LLC, a Delaware limited liability company (the “Borrower”), PANHANDLE EASTERN PIPE LINE COMPANY, LP, a Delaware limited partnership (“Panhandle Eastern”), CROSSCOUNTRY CITRUS, LLC, a Delaware limited liability company (“CCC”), the financial institutions parties thereto as Banks (collectively, the “Banks” and, individually, a “Bank”); BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH (“HVB”), in its capacity as administrative agent (together with its successors and assigns in such capacity, the “AdministrativeAgent”) for the Banks, Bank of America, N.A. as the Syndication Agent, JP Morgan Chase Bank, N.A., Bayerische Landesbank, New York Branch and Mizuho Corporate Bank Ltd, as the Co-Document Agents and UniCredit Markets & Investment Bank acting through HVB and Banc of America Securities LLC as the joint lead arrangers and joint book managers. RECITALS: WHEREAS, the Borrower, Administrative Agent and the Majority Banks wish to amend the Credit Agreement as set forth herein; NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, the parties hereto agree as follows: ARTICLE 1.DEFINITIONS 1.1.
